Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata et al. (US 2017/0146878).
Regarding claim 1, Hirata discloses a display device comprising: 
an earth pad (ground pad 9-13) having an organic passivation film (resin 9) and a transparent conductive film (13) [Figs. 1-3 and paragraphs 0029-0030, 0047 and 0049]; and 
a first metal portion (110) located directly under the organic passivation film of the earth pad, wherein the first metal portion (110) is not connected to the transparent conductive film (13) of the earth pad [Fig. 2].
Regarding claim 2, Hirata discloses a second metal portion  (adjacent line 110) located directly under the organic passivation film (9) of the earth pad, wherein each of the first metal portion (110) and the second metal portion (110) is a line, the second metal portion (110) extends in parallel to the first metal portion, and the second metal portion (110) is not connected to the transparent conductive film [Fig. 1 and paragraph 0029].
Regarding claim 3, Hirata discloses further comprising a third metal portion (additional line 110) located directly under the organic passivation film (9) of the earth pad, wherein the third metal portion (110) is a line, the third metal portion (110) extends in parallel to the second metal portion, and the third metal portion is not connected to the transparent conductive film [Fig. 1 and paragraph 0029].
Regarding claim 4, Hirata discloses a thin film transistor substrate (1)  and a counter substrate (2), wherein the thin film transistor substrate has a first area and a second area, the first area overlaps the counter substrate (2), the second area is exposed from the counter substrate (2), and the earth pad (9-13) is located at the second area [Fig. 2].
Regarding claim 5, Hirata discloses a shielding transparent conductive film (3) on the counter substrate (2), and a conductive material (7) attached to the shielding transparent conductive film and the earth pad, wherein the first metal portion (110) is not electrically connected to the shielding transparent conductive film [Fig. 2].
Regarding claim 6, Hirata discloses wherein the thin film transistor substrate (1) has a glass substrate, and the first metal portion (110) is sandwiched between the glass substrate (1) and the organic passivation film (9) of the earth pad [Fig. 2 and paragraph 0028].
Regarding claim 7, Hirata discloses a display device comprising: 
a thin film transistor substrate (1) having a pad electrode (10,13), an organic passivation film (resin 9), and a first metal portion (110) [Fig. 2 and paragraphs 0029-0030, 0047 and 0049]; and 
a counter substrate (2) [Fig. 2]; 
wherein the thin film transistor substrate (1) has a first area and a second area, the first area overlaps the counter substrate (2), the second area is exposed from the counter substrate (2), the pad electrode (10,13) is located at the second area, the first metal portion (110) overlaps the pad electrode, the first metal portion (110) is not connected to the pad electrode, the organic passivation film (9) is between the first metal portion (110) and the pad electrode (10,13), the first metal portion (110) is located under the organic passivation film (9), and the pad electrode (10,13) is located on the organic passivation film (9) [Fig. 2].
Regarding claim 8, Hirata discloses further comprising a second metal portion (110) located under the organic passivation film (9), wherein each of the first metal portion (110) and the second metal portion (110) is a line, the second metal portion (110) extends in parallel to the first metal portion, the second metal portion (110) is not connected to the pad electrode, and the second metal portion overlaps the pad electrode in the second area [Fig. 1 and paragraph 0029].
Regarding claim 9, Hirata discloses a third metal portion (110) located under the organic passivation film (9), wherein the third metal portion (110) is a line, the third metal portion (110) extends in parallel to the second metal portion, the third metal portion (110) is not connected to the pad electrode, and the third metal portion (110) overlaps the pad electrode in the second area [Fig. 1 and paragraph 0029].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,231,627 in view of Hirata et al. (US 2017/0146878).
For example, claims 1 and 7 of US 11, 231, 627 discloses the claimed invention except for the second and third metal portions, and the substrate being a glass substrate. Hirata teaches a display device comprising second and third metal portions, and a substrate being a glass substrate (see teachings as stated in the Claim Rejections above). Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the claimed invention of US Patent ‘627 by including second and third metal portions, and a glass substrate as taught by Hirata because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,300,836 in view of Hirata et al. (US 2017/0146878).
For example, claims 1 and 10 of US 11,300,836 discloses the claimed invention except for the second and third metal portions, the shielding conductive film and the substrate being a glass substrate. Hirata teaches a display device comprising second and third metal portions, the shielding conductive film and a substrate being a glass substrate (see teachings as stated in the Claim Rejections above). Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the claimed invention of US Patent ‘627 by including second and third metal portions, and a glass substrate as taught by Hirata because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,656,479 in view of Hirata et al. (US 2017/0146878).
For example, claims 1-17 of US 10,656,479 discloses the claimed invention except for the second and third metal portions, the shielding conductive film and the substrate being a glass substrate. Hirata teaches a display device comprising second and third metal portions, the shielding conductive film and a substrate being a glass substrate (see teachings as stated in the Claim Rejections above). Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the claimed invention of US Patent ‘627 by including second and third metal portions, and a glass substrate as taught by Hirata because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Jung et al. (US 2013/0342779) discloses pad electrode (117), organic layer (114,116), wiring (SIP) in, for example, Figure 7; and Namiki et al. (US 2013/0027626) discloses pad electrode (20) in Figures 1-2. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815